t c summary opinion united_states tax_court nathan jaramtllo and davina metzgar petitioners v commissioner of internal revenue respondent docket no 1224-01s filed date nathan jaramillo and davina metzgar pro_se dennis r onnen for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners' federal income taxes respectively for and an addition_to_tax under sec_6651 a in the amount of dollar_figure for and penalties under sec_6662 in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was albuquergue new mexico the issues for decision are whether petitioners are entitled to deductions for expenses_incurred in a trade_or_business activity during whether petitioners are liable for the addition_to_tax under sec_6651 for and whether petitioners are liable for the accuracy-related_penalties under sec_6662 for each of the years in question in addition the court considers the applicability of sec_6673 to the facts of this case for the years in question petitioners itemized their deductions on schedule a itemized_deductions of their returns in the notice_of_deficiency respondent disallowed for each of the years in question their itemized_deductions for charitable_contributions and miscellaneous deductions including unreimbursed employee_expenses and tax preparation fees asa result of these adjustments petitioners' remaining itemized_deductions for each of the years in question were less than the standard_deduction allowable under sec_63 consequently respondent allowed petitioners the standard_deduction for each year at trial petitioners agreed that the disallowed deductions claimed on their returns exceeded the actual amounts they had incurred for contributions and miscellaneous expenses and further agreed that the actual amounts they had incurred in these two categories together with the other allowed deductions would total less than the standard_deduction for each year petitioners therefore conceded respondent's adjustments to their itemized_deductions for the years in question petitioners were both employed in the years at issue at the isleta casino and resort near albuquerque new mexico in addition only for the year petitioners were engaged in a trade_or_business activity that they described as a multilevel marketing activity involving sales of a health drink the activity was discontinued after year the first issue addresses petitioners' multilevel sales activity on their federal_income_tax return petitioners reported income and deducted expenses relating to this activity on a schedule c profit or loss from business as follows gross_receipts dollar_figure bxpenses car and truck dollar_figure office expenses big_number supplies big_number travel big_number meals and entertainment utilities big_number loss dollar_figure in the notice_of_deficiency respondent disallowed the deductions for all the expenses for lack of substantiation petitioners did not maintain books_and_records of their income and expenses related to this activity at trial they presented what appears to be a computer printout of transactions involving their distributors along with copies of bank statements reflecting deposits and checks issued this information does not present a complete or even a partial picture of the operation it appears from these records that the sales activity operations were commingled with petitioners' personal transactions petitioners produced no records that would substantiate any of the deductions claimed nor were any logs maintained to support the travel and meals and entertainment expense deductions claimed sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business a taxpayer is required to maintain records sufficient to establish the amount of income and expenses_incurred in connection with a business activity sec_6001 sec_1_6001-1 income_tax regs moreover in the case of travel_expenses and certain other expenses such as entertainment gifts and the use of listed properties under sec_280f a sec_274 imposes stringent substantiation requirements to document more particularly the nature and amount of such expenses petitioners’ records that were submitted into evidence do not suffice to substantiate the expenses claimed on their returns including those expenses that would be subject_to sec_274 the court recognizes that petitioners realized gross_income of dollar_figure and certainly incurred some expenses in the production of those gross_receipts except for expenses that are subject_to substantiation under sec_274 where the court is satisfied that expenses were incurred in the production_of_income but the taxpayer has not established the amount of the deduction the court is allowed to estimate an allowable_amount 39_f2d_540 2d cir pursuant to cohan the court allows petitioners a deduction of dollar_figure for expenses related to their trade_or_business activity for in all other respects respondent is sustained on this issue with respect to the second issue the addition_to_tax under sec_6651 for petitioners agreed that their return for that year was not filed timely and they presented no evidence that they had applied for or had been granted an extension for the late filing of their return although petitioners knew that their return had not been filed timely they were not concerned because their returns reflected an overpayment of taxes sec_6072 provides that income_tax returns must be filed on or before the 15th day of april following the close of the taxable_year subject_to exceptions not applicable here unless the failure_to_file timely is due to reasonable_cause and not due to willful neglect petitioners’ belief at the time their return was filed that they had overpaid their taxes does not constitute reasonable_cause for a late filing on a deficiency subsequently determined by respondent e g hintze v commissioner tcmemo_2001_70 respondent accordingly is sustained on this issue with respect to the accuracy-related_penalties under sec_6662 petitioners contend they should be absolved of liability for the penalties because they relied on their income_tax_return_preparer petitioners' returns were prepared by robin beltran ’ sec_6662 provides for an accuracy-related_penalty egual to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer's negligence or disregard of rules or regulations sec_2 this case is one of numerous cases heard by the court involving tax returns prepared by mr beltran a and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard consists of any careless reckless or intentional disregard sec_6662 the courts have refined the code definition of negligence as a lack of due care or failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg t cc sec_1_6662-3 income_tax regs provides that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction on a return which would seem to a reasonable and prudent person to be 'too good to be true’ under the circumstances an exception applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer's effort to assess the proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1 b income_tax regs under sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer moreover a taxpayer is generally charged with knowledge of the law 99_tc_202 although a taxpayer is not subject_to the addition_to_tax for negligence where the taxpayer makes honest mistakes in complex matters the taxpayer must take reasonable steps to determine the law and to comply with it id under certain circumstances a taxpayer may avoid the accuracy-related_penalty for negligence where the taxpayer reasonably relied on the advice of a competent professional sec_1_6664-4 income_tax regs see sec_6664 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 however reliance on a professional adviser standing alone is not an absolute defense to negligence it is only one factor to be considered in order for reliance on a professional adviser to relieve a taxpayer from the negligence_penalty the taxpayer must establish that the professional adviser on whom he or she relied had the expertise and knowledge of the relevant facts to provide informed advice on the subject matter freytag v commissioner supra pincite petitioners made no effort to ascertain the professional background and qualifications of their return preparer they knew that their claimed deductions were not based on the amounts they actually expended that circumstance should have prompted petitioners to determine whether such representations by their return preparer were correct they did not consult other tax professionals to verify the accuracy of the returns prepared by mr beltran or the representations he made to them regarding their deductions the court is satisfied from the record that mr beltran knew or had reason to know all the relevant facts upon which had he been a qualified professional he could have accurately advised petitioners on the amount of their allowable deductions mr beltran listed unrealistic amounts as deductions on petitioners' returns which they conceded at trial petitioners knew they were required under the law to substantiate deductions claimed on their returns the circumstances should have prompted them to look beyond and ascertain the accuracy of their preparer's representations petitioners therefore made no effort to assess their tax_liabilities correctly on this record the court sustains respondent on the sec_6662 a accuracy-related_penalties for the years in question sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not exceeding dollar_figure when in the court's judgment proceedings have been instituted or maintained by the taxpayer primarily for delay or where the taxpayer's position in the proceeding is frivolous or groundless -- - at trial petitioners recognized that their disallowed itemized_deductions were false and could not be sustained they conceded those adjustments petitioners knew that they could deduct only amounts that they had actually paid they made no attempt to determine the qualifications of their return preparer and moreover did not seek other professional advice to satisfy the accuracy of their returns petitioners cited no legal authority to the court that under similar facts would exonerate them from the penalties under sec_6662 prior to mr beltran's preparation of petitioners’ returns petitioners prepared drafts of their returns which they presented to mr beltran on these drafts petitioners did not claim itemized_deductions mr beltran's arrangement with petitioners was that his tax preparation fees would be percent of the refunds calculated on the returns prepared by him to the extent such refunds exceeded the refunds calculated by petitioners on the drafts of their returns mr beltran represented to petitioners that records were not necessary to substantiate deductions and they were entitled to deductions based on a percentage of their income he further advised petitioners not to respond to inguiries of respondent with regard to their returns including respondent's counsel in preparation of this case for trial petitioners adhered to that advice and only in the few days before trial did they submit one document that was grossly inadequate to substantiate expenses claimed on the returns the notice sent to petitioners from the court setting this case for trial called to the parties attention the requirement that the parties contact each other promptly and cooperate fully in the preparation and presentation of the case petitioners' failure to do this pursuant to mr beltran's advice satisfies the court that petitioners instituted and maintained this proceeding primarily for delay the function of this court is to provide a forum to decide issues relating to liability for federal taxes any reasonable and prudent person under the facts presented to the court should have known that petitioners' claimed deductions could not have been sustained and petitioners knew that this court does not and should not countenance the use of this court as a vehicle for disgruntled litigants to proclaim the wrongdoing of another their return preparer as a basis for relief from penalties that were determined by respondent on facts that clearly are not sustainable golub v commissioner tcmemo_1999_288 petitioners therefore have interfered with the court's function to the detriment of other parties having cases with legitimate issues for the court to consider petitioners have caused needless expense and wasted resources not only for the court but for its personnel respondent and respondent's counsel under these circumstances the penalty under sec_6673 is warranted and petitioners will be ordered to pay a penalty of dollar_figure to the united_states under sec_6673 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
